 1

 2

 3                                  IN THE UNITED STATES DISTRICT COURT
 4                            FOR THE NORTHERN DISTRICT OF CALIFORNIA
 5                                             OAKLAND DIVISION
 6

 7    UNITED STATES OF AMERICA,                                Case No.: CR 14–00043 JST
 8                     Plaintiff,                              [PROPOSED] ORDER TO CONTINUE
                                                               SUPERVISED RELEASE VIOLATION
 9              v.                                             HEARING DATE TO FEBRUARY 1,
                                                               2019 AND TO SET ARRAIGNMENT
10    SANTWAN EDWARDS,                                         DATE BEFORE MAGISTRATE COURT
11                     Defendant.
12

13         Based on the reasons provided in the stipulation of the parties above, the Court hereby FINDS:

14         1.        Given that a Second Amended Form 12 petition has been filed alleging that Mr.

15                   Edwards violated the terms of his supervised release;

16         2.        Given that the parties need time to prepare this case for a potential disposition on the

17                   amended charge;

18         3.        Given that this is a post-conviction proceeding and that the Speedy Trial Act does not

19                   apply;

20         Based on these findings, IT IS HEREBY ORDERED that the December 21, 2018, supervised
                                                                        2019
21   release violation hearing date is vacated and reset to February 1, 2018, at 9:30 a.m., for admission

22   and disposition. It is further ordered that this case is reset from December 21, 2018, to January 14,

23   2019, at 9:30 a.m., before the sitting United States Magistrate Judge in Oakland, California, for

24   arraignment on the Second Amended Form 12.

25

26
27

28

     [PROPOSED] ORDER TO CONTINUE HEARING
     EDWARDS, CR 14–00043 JST
                                                           1
 1

 2               IT IS SO ORDERED.
 3

 4   Dated:       December 19, 2018
                                                HONORABLE JON S. TIGAR
 5                                              United States District Judge
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28

     [PROPOSED] ORDER TO CONTINUE HEARING
     EDWARDS, CR 14–00043 JST
                                            2
